United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________

M.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
UNITED STATES SECRET SERVICE,
New York, NY, Employer

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Docket No. 07-1727
Issued: December 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 14, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated March 14, 2007, which denied modification of the
Office’s October 13, 2006 decision finding that he failed to establish that he sustained an injury
as alleged. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
issues in this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an injury in the performance of duty on March 14, 2005.
FACTUAL HISTORY
On March 14, 2005 appellant, then a 37-year-old special agent, filed a traumatic injury
claim alleging that he was stopped at a red light on that date when he was rear-ended while

sitting in his employing establishment vehicle. He alleged that he was thrown forward and
experienced pain in his lower back and neck. Appellant did not stop work.
By letter dated December 5, 2005, the Office informed appellant of the evidence needed
to support his claim and requested that he submit such evidence within 30 days.
In a December 14, 2005 statement, appellant described his injury, noting that at the time
of the accident, he had minor discomfort. Appellant alleged that he exited the vehicle to check
for damage, exchanged information with the other driver, contacted his supervisor to inform him
of what had transpired and completed the traumatic injury claim form. He began to experience
symptoms of back pain during September and October 2005, while assigned surveillance on a
specific case, which required numerous hours of sitting in his vehicle. Appellant stated that his
physician recommended a magnetic resonance imaging (MRI) scan and referred him to a spinal
specialist for cortisone injections and physical therapy. He denied any preexisting symptoms.
In a report dated December 12, 2005, Dr. Joseph Dryer, a Board-certified orthopedic
surgeon, noted that appellant had chronic low back pain that worsened over the prior three
months. He explained that appellant’s work required sitting in his car for six to eight hours a day
and had worsened his situation. Dr. Dryer determined that appellant had low back pain from a
central protrusion at L5-S1 as well as degenerative disc disease.
By decision dated March 8, 2006, the Office denied appellant’s claim. The Office found
that the evidence did not establish that the events occurred as alleged. The Office also found that
the medical evidence did not address the history of how the injury occurred.
On March 24, 2006 appellant requested reconsideration. He explained that he was
uncertain if his injury resulted from the March 14, 2005 car accident or if it resulted from the
long hours of surveillance. Appellant alleged that his back condition was work related.
In a May 18, 2006 report, Dr. Dryer noted that appellant had a history of chronic low
back pain since September 2005. He checked the box “yes” in response to whether appellant had
a history of concurrent or preexisting degenerative disc disease and herniated disc. Dr. Dryer
diagnosed degenerative disc disease and a herniated disc and opined that appellant was partially
disabled from December 12, 2005 to February 1, 2006.
In a decision dated October 13, 2006, the Office modified its March 8, 2006 decision.
The Office found that appellant had established the March 14, 2005 incident. However, the
Office found that the medical evidence was insufficient to establish his claim.
On December 13, 2006 appellant requested reconsideration.
He described the
circumstances related to his injury and his course of medical treatment. Appellant also alleged
that he was concerned that he had not filed the correct form and that had resulted in the denial of
his claim. A December 8, 2005 MRI scan of the lumbar spine read by Dr. Jeffrey Tambor,
Board-certified in internal medicine, revealed a small left foraminal/extrafoaminal disc
herniation at the L2-3 level superimposed upon a diffuse disc bulge and a mild broad based
central disc protrusion at the L5-S1 level. The Office also received several progress notes which
appeared to be for treatment of low back pain; however, the notes were partially illegible and it is
unclear whether they were signed by a physician. The Office also received November 5, 2005
2

diagnostic reports from Dr. Tambor that revealed evidence of mild bilateral polyneuropathy of
the legs.
By decision dated March 14, 2007, the Office denied modification of the October 13,
2006 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act2 and that an injury was
sustained in the performance of duty.3 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. The second
component is whether the employment incident caused a personal injury and generally this can
be established only by medical evidence.5 The employee must also submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury.6 The medical evidence required to establish causal relationship is usually
rationalized medical evidence. Rationalized medical opinion evidence is medical evidence
which includes a physician’s rationalized opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment factors.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyet, 41 ECAB 992 (1990).

5

See John J. Carlone, 41 ECAB 354, 357 (1989).

6

Id. for a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

7

Id.

3

ANALYSIS
Appellant alleged that on March 14, 2005 he was rear-ended while sitting in his
employing establishment vehicle in the performance of duty. In its October 13, 2006 decision,
the Office accepted that appellant was rear-ended while in the performance of duty on
March 14, 2005. The Board finds that the evidence supports that the incident occurred as
alleged.
However, the medical evidence is insufficient to establish the second component of fact
of injury, that the employment incident caused an injury. The medical reports of record do not
establish that being rear-ended on March 14, 2005 caused a personal injury on March 14, 2005.
The medical evidence contains no reasoned explanation of how the specific employment incident
on March 14, 2005 caused or aggravated his back condition.8
Appellant submitted several reports from Dr. Dryer. In a December 12, 2005 report,
Dr. Dryer noted that appellant had chronic low back pain, which had worsened in the past three
months. He opined that appellant’s work as a special agent required sitting in his car for six to
eight hours per day and had worsened his situation. Dr. Dryer diagnosed low back pain from a
central protrusion at L5-S1 as well as degenerative disc disease. He did not address the
March 14, 2005 incident. The Board notes that Dr. Dryer did not explain how the March 14,
2005 employment incident caused or aggravated appellant’s condition. This is particularly
important in light of the fact that the record reflects that appellant has degenerative disc disease.
Furthermore, Dr. Dryer did not render his opinion until almost nine months after the March 14,
2005 incident. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.9 Thus, this report is of limited probative value.
In a May 18, 2006 report, Dr. Dryer noted that appellant had a history of chronic low
back pain since September 2005. He also checked the box “yes” in response to whether
appellant had a history of concurrent or preexisting degenerative disc disease and herniated disc.
Dr. Dryer diagnosed degenerative disc disease and a herniated disc and opined that appellant was
partially disabled from December 12, 2005 to February 1, 2006. Again, he did not provide any
opinion as to whether appellant’s back condition was caused or contributed to by the March 14,
2005 employment incident. The Board has long held that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.10
8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
9

Gloria J. McPherson, 51 ECAB 441 (2000).

10

Michael Smith, 50 ECAB 313 (1999).

4

The Office also received diagnostic studies dated November 5, 2005 and a December 8,
2005 MRI scan. However, these reports merely reported findings and did not contain an opinion
regarding the cause of the reported condition. Other medical reports submitted by appellant do
not address causal relationship.
Because the medical reports submitted by appellant do not address how the March 14,
2005 employment incident caused or aggravated a low back condition, they are insufficient to
establish that the March 14, 2005 employment incident caused or aggravated a specific injury.11
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty on March 14, 2005.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 14, 2007 is affirmed.
Issued: December 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

The Board notes that, if appellant regards the cumulative effect of his history of alleged employment-related
incidents as causing a diagnosed condition and disability, he my wish to contact the Office regarding the filing of a
claim for an occupational disease (Form CA-2).

5

